Citation Nr: 0726064	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-31 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a breathing 
disorder to include as an undiagnosed illness.

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss to include as an undiagnosed illness.

3. Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic fatigue to 
include as an undiagnosed illness.

4. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder to include as an undiagnosed illness.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for sleep apnea to 
include as an undiagnosed illness.


7. Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

8. Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

9. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

10. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

11. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Mrs. R. 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1968 to April 1970 and from November 1990 to May 1991.  
The veteran also had periods of unverified service in the 
Reserves. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned.  

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. In rating decisions, dated in February 1995, January 1997, 
and September 1997, the RO denied service connection for a 
breathing disorder, bilateral hearing loss, chronic fatigue, 
and a low back disorder; in a rating decision, dated in April 
1996, the RO denied service connection for bilateral hearing; 
after each rating decision the veteran was notified of the 
adverse determinations and of his procedural and appellate 
rights, he did not appeal any of the rating decisions.  

2. The additional evidence received since the last unappealed 
rating decision in September 1997 does not relate to an 
unestablished fact necessary to substantiate the claims of 
service connection for a breathing disorder, bilateral 
hearing loss, chronic fatigue, and a low back disorder, 
including due to an undiagnosed illness.

3. Tinnitus is not currently shown. 

4. Sleep apnea is not currently shown.

5. Peripheral neuropathy of the right upper extremity is not 
currently shown.

6. Peripheral neuropathy of the left upper extremity is not 
currently shown.

7. Peripheral neuropathy of the right lower extremity is not 
currently shown.

8. Peripheral neuropathy of the left lower extremity is not 
currently shown.



CONCLUSIONS OF LAW

1. The rating decisions by the RO in February 1995, January 
1997, and September 1997, denying service connection for a 
breathing disorder, bilateral hearing loss, chronic fatigue, 
and a low back disorder, including due to an undiagnosed 
illness, became final, as did the rating decision of April 
1996 by the RO, denying service connection for bilateral 
hearing loss.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2006).

2.  The additional evidence presented since the September 
1997 rating decision, denying service connection for a 
breathing disorder, bilateral hearing loss, chronic fatigue, 
and a low back disorder, including due to an undiagnosed 
illness, is not new and material and the claims of service 
connection for a breathing disorder, bilateral hearing loss, 
chronic fatigue, and a low back disorder, including due to an 
undiagnosed illness are not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2006).

4. Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2006). 

5. Peripheral neuropathy of the right upper extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).

6. Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).

7. Peripheral neuropathy of the right lower extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).

8. Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.  



In new and material evidence claims, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claims and the evidence and information that is 
necessary to establish the underlying claims for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in February 2005.  The veteran was informed 
that new and material evidence was needed to reopen the 
claims of service connection for a breathing disorder, 
bilateral hearing loss, chronic fatigue, and a low back 
disorder, including due to an undiagnosed illness, that is, 
evidence not previously considered and that related to a fact 
not previously established.  Also, as to the claims to reopen 
and the service connection claims, the veteran was notified 
that the evidence needed to show that the conditions were 
incurred in service.  The veteran was also informed that VA 
would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include evidence in his possession that pertained to the 
claims.    

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service 
connection claim except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable and 
the provision for an effective date were not provided, as the 
claims are denied, no disability rating or effective date can 
be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the deficient VCAA notice as to degree of disability 
assignable.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of a claim.  
The RO has obtained the service medical records, service 
personnel records, VA records, and private medical records.  

VA has no duty to obtain examinations as to the claims to 
reopen until they are reopened.  And, as to the service 
connection claims, VA has no duty to obtain examinations 
because there is no diagnosis of the claimed disorders or the 
medical evidence is sufficient to decide the claim.  As there 
is no indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Applications to Reopen 

In a rating decision, dated in February 1995, the RO denied 
service connection for a breathing disorder and a low back 
disorder, including due to an undiagnosed illness, on grounds 
that the evidence did not show that either disorder was 
manifested in-service or manifested to a compensable degree 
after service.  

The RO also denied service connection for bilateral hearing 
loss and chronic fatigue on grounds that the evidence did not 
show a current disability.  After the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision and by 
operation of law the rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

Thereafter, in a rating decision dated in April 1996, the RO 
once again denied service connection for a bilateral hearing 
loss, including due to an undiagnosed illness, on grounds 
that the evidence did not show a current disability.  After 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he did not appeal the 
rating decision and by operation of law the rating decision 
became final based on the evidence then of record.  

In a rating decision in January 1997, the RO again denied 
service connection for a breathing disorder, bilateral 
hearing loss, and a low back disorder, including due to an 
undiagnosed illness, on grounds that neither occurred in nor 
was aggravated by service and did not manifest to a 
compensable degree following service.  As to the chronic 
fatigue, including due to an undiagnosed illness, the RO 
denied the claim on grounds that the record did not include a 
diagnosis of the claimed disorder.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision 
and by operation of law the rating decision became final 
based on the evidence then of record. 

In a rating decision, dated in September 1997, the RO denied 
service connection for a breathing disorder, including due to 
an undiagnosed illness, on grounds that a July 1997 pulmonary 
function test was normal; denied service connection for 
bilateral hearing loss, including due to an undiagnosed 
illness, on grounds that the record did not contain a 
diagnosis of hearing loss as defined by VA; denied service 
connection for chronic fatigue, including due to an 
undiagnosed illness, on grounds that it results from a know 
clinical diagnosis and it is not shown to have been incurred 
in or due to military service; and denied service connection 
for a low back disorder, including due to an undiagnosed 
illness, on grounds that it results from a know clinical 
diagnosis and it is not shown to have been incurred in or due 
to military service.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision and by 
operation of law the rating decision became final based on 
the evidence then of record. 

At the time of the September 1997 rating decision, the 
evidence consisted of service records, VA records, dated in 
July 1994 and July 1997, records of Dr. M.H., dated from 
January 1994 to April 1995, and lay statements from the 
veteran, his wife, his friends, and his co-workers.

As for the breathing disorder, while service records are 
negative for a complaint, diagnosis, or treatment related to 
the claimed disorder, after service private records show 
treatment for an upper respiratory infection in January 1994 
and September 1994 and he was seen several times for allergic 
rhinitis from December 1994 to April 1995.  On VA 
examinations in July 1994 and in July 1997, the veteran 
complained of shortness of breath since retuning from Saudi 
Arabia. In July 1994, the VA examiner expressed the opinion 
that the veteran had dyspnea on exertion.  

In July 1997, the VA examiner expressed the opinion that the 
veteran had possible Persian Gulf War syndrome manifested by 
several symptoms including shortness of breath.

As for bilateral hearing loss, while service records are 
negative for a complaint, diagnosis, or treatment related to 
the claimed disorder, after service a June 1992 audiological 
examination showed, for the first time, hearing loss as 
defined by VA.  38 C.F.R. § 3.385.  Similar findings were 
made on examination in December 1995.

As for chronic fatigue, while service records are negative 
for a complaint, diagnosis, or treatment for the claimed 
disorder, after service on VA examination in July 1997, the 
VA examiner expressed opinion that the veteran had possible 
Persian Gulf War syndrome manifested by several symptoms to 
include fatigue.

As for the low back disorder, service medical record shows 
that in September 1969 the veteran was treated for low back 
pain and on separation examination the veteran gave a history 
of back trouble, but no back abnormality was found.  In July 
1980, the veteran was evaluated for a neck and upper back 
injury, which occurred when he lost his footing and fell 
backwards, sustaining a whiplash-type injury.  In May 1981, 
an X-ray of the lumbar spine was normal.  In June 1981, the 
same X-rays were read as showing arthritis in the lower 
lumbar spine.  Service medical records from the second period 
of active duty, dated in March 1991, show that the veteran 
complained of low back pain after prolonged sitting.  History 
included low back pain of ten years' duration.  In January 
1994, the veteran slipped on ice and bruised his lower back.  
In 1996, the veteran was seen for low back pain after a 
vehicle accident.  

The Current Claims to Reopen 

The current claims to reopen were received at the RO in 
February 2004. 

Additional Evidence 

The additional evidence consists of duplicate copies of the 
service medical records, records of Dr. M.H., dated from 
January 1994 to April 2002, VA records, dated from July 2004 
to May 2005, and the veteran's testimony as well as written 
statements from the veteran. 

As for the breathing disorder, records of Dr. M.H. show that 
in January 1997 the veteran was treated for nasal obstruction 
with snoring with allergic rhinitis and a deviated septum; in 
January 1998, he was treated for allergic rhinitis; and in 
August 1998, he was treated for an upper respiratory 
infection.

As for bilateral hearing loss and chronic fatigue, the 
records contain no complaint, diagnosis, or treatment related 
to either of these claimed disorders. 



As for the low back disorder, records of Dr. M.H. show that 
the veteran was seen in May 1996 for low back pain after a 
vehicle accident and in July 1996 a MRI revealed a possible 
fracture at L-1. The veteran was also seen several times for 
low back pain in 2000.  

Analysis 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claims may nevertheless be reopened if new 
and material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The additional evidence of record shows treatment for either 
allergic rhinitis or an upper respiratory infection in 1997 
and 1998 and treatment for low back pain in 1996 and 2000.  

This evidence is not new and material because it does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claims of service connection for a breathing 
disorder or a low back disorder as it does not pertain to an 
injury or disease of service origin or to an undiagnosed 
illness.  Essentially, the evidence is cumulative, that is, 
the evidence supports facts previously established, which 
have been previously adjudicated by the RO and cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156. 

The additional evidence does not contain any complaint, 
diagnosis, or treatment related to bilateral hearing loss or 
chronic fatigue.  

As for the veteran's statements and testimony, where as here, 
the determinative issues involve questions of a medical 
diagnosis or medical causation, competent medical evidence is 
required to reopen the claims.  

The veteran and other lay witnesses are not competent to 
offer an opinion that requires medical expertise, and 
consequently the statements and testimony to the extent that 
they associate the claimed disabilities to service do not 
constitute new and material evidence to reopen the claims.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

For the above reasons, as the additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claims, that is, evidence that a breathing disorder, 
bilateral hearing loss, chronic fatigue, or a low back 
disorder, including due to an undiagnosed illness, was caused 
by military service, the claims are not reopened.  38 
U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.   As the 
claims are not reopened, the benefit-of-the-doubt standard of 
proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



The Claims of Service Connection

The veteran contends that his tinnitus, sleep apnea, and 
peripheral neuropathy in the upper and lower extremities 
began during or are the result of his military service.  As 
to the peripheral neuropathy, it is also argued that it was 
caused by his exposure to the herbicide Agent Orange while 
serving in the Republic of Vietnam.  As to the sleep apnea, 
it is also argued that it is a manifestation of an 
undiagnosed illness caused by his active military duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With regard to herbicide exposure, a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed to 
herbicide agents, including a herbicide, commonly referred to 
as Agent Orange, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Diseases associated with exposure to 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  

The list of presumptive diseases includes acute and subacute 
peripheral neuropathy that appears within weeks or months of 
exposure to Agent Orange and resolves within two years of 
date of onset.  38 C.F.R. § 3.309(e) (Note (2)).  



Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

Signs or symptoms that may be manifestations of undiagnosed 
illness include sleep disturbances. 38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 
38 C.F.R. § 3.317(d)(2). 

As for the claims of service connection for tinnitus, sleep 
apnea, and peripheral neuropathy of the upper and lower 
extremities, the service medical records are negative for any 
complaint, diagnosis, or treatment related to tinnitus, sleep 
apnea or peripheral neuropathy of the upper or lower 
extremities.  After service, although the veteran complained 
of sleep disturbance, there is no evidence of current 
tinnitus, sleep apnea, or peripheral neuropathy of the upper 
and lower extremities.   

As tinnitus, sleep apnea, and peripheral neuropathy of the 
upper or lower extremities were not affirmatively shown to 
have been present coincident with service and as the claimed 
disabilities are not currently shown, there can be no valid 
claims of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).



ORDER

As new and material evidence has not been presented, the 
claims of service connection for a breathing disorder, 
bilateral hearing loss, chronic fatigue, and a low back 
disorder, including due to an undiagnosed illness, are not 
reopened, and the appeal is denied. 

Service connection for tinnitus is denied.

Service connection for sleep apnea is denied.

Service connection for peripheral neuropathy of the right 
upper extremity is denied. 

Service connection for peripheral neuropathy of the left 
upper extremity is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied. 

Service connection for peripheral neuropathy of the left 
lower extremity is denied.


REMAND

Post-traumatic stress disorder was diagnosed by VA in July 
1997.  In a statement in February 2005 and in testimony in 
November 2006, the veteran provided VA with information about 
in-service stressors, such as mortar and rocket attacks while 
serving in Vietnam and scud missile attacks while serving in 
Kuwait. 

Although the RO obtained service personnel records, the 
records of duty assignments for both periods of active duty 
are not in the records and the stressors have not been 
verified. 

Under the duty to assist, the claim is REMANDED for the 
following action:

1. Obtain personnel records for both 
periods of active duty, pertaining to 
duty assignments. 

2. Ask the veteran for his Navy Reserve 
unit's designation while in Kuwait. 

3. Ask the United States Army and Joint 
Services Records Research Center to 
search the unit history and lessons 
learned for Headquarters and Headquarters 
Company, 5th Battalion, 60th Infantry 
Regiment, 9th Infantry Division from 
April to December 1969 for evidence of 
mortar and rocket attacks at Rach Kien in 
the Mekong Delta. 

And ask the appropriate Federal custodian 
to search the unit history and lessons 
learned for the veteran's Navy Reserve 
unit, while in Kuwait in 1991, for 
evidence of scud missile attacks.  

3. If the additional evidence verifies 
any in-service stressor, schedule the 
veteran for a VA psychiatric examination 
to determine whether the veteran has 
post-traumatic stress disorder related to 
the verified in-service stressor.

4. After the above development has been 
completed adjudicate the claim.  If the 
claim remains denied, VA furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


